NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-1192
                                      ___________

                                   DJOKO SUTJIPTO,
                                                        Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                               Respondent
                     ___________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                              (Agency No. A99-941-249)
                     Immigration Judge: Honorable Jeffrey L. Romig
                      ____________________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                     July 2, 2010

           Before: RENDELL, HARDIMAN and ALDISERT, Circuit Judges

                              (Opinion filed: July 14, 2010)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Petitioner Djoko Sutjipto, proceeding pro se, seeks review of a final order of

removal. For the reasons that follow, we will deny his petition for review.

                                             I.
       Sutjipto, a native and citizen of Indonesia, entered the United States in May 2005

as a non-immigrant visitor. He failed to depart, and in 2007, the Department of

Homeland Security (“DHS”) commenced removal proceedings. Sutjipto applied for

asylum and withholding of removal predicated on his fear of persecution based on his

status as a ethnically Chinese Buddhist. Sutjipto acknowledged that he had suffered no

past persecution. He did testify, however, that he and his family were present in

Indonesia in 1998 during anti-Chinese riots. They were able to remain unharmed by

staying inside their home for two weeks. Sutjipto testified that he fears that he will be

persecuted by the majority Muslim population if he is returned to Indonesia. He

presented the United States Department of State’s 2007 Country Report on Human Rights

Practices in Indonesia, an expert’s affidavit attesting to the risks faced by ethnic Chinese,

and a similar affidavit from an official at the International Rescue Committee.

       The Immigration Judge (“IJ”) found Sutjipto’s testimony to be truthful, but denied

relief. First, the IJ determined that Sutjipto’s asylum application was untimely, and that

he had failed to establish eligibility for an exception to the time bar. The IJ also found

that Sutjipto had failed to demonstrate any past persecution, and concluded that he did not

qualify for withholding of removal as he failed to establish that it was more likely than

not that he would be persecuted if returned to Indonesia. The Board of Immigration

Appeals (“BIA”) agreed with the IJ’s conclusions and affirmed. Sutjipto filed a timely

petition for review.



                                              2
                                               II.

         We lack jurisdiction under 8 U.S.C. § 1158(a)(3) to review the denial of Sutjipto’s

asylum application as untimely. Tarrawally v. Ashcroft, 338 F.3d 180, 185-86 (3d Cir.

2003). In any event, Sutjipto does not contest that finding. We retain jurisdiction to

consider the denial of his application for withholding of removal. See id. “Because the

[BIA] implicitly adopted the findings of the Immigration Judge while discussing the IJ’s

conclusions, we review the decisions of both the [BIA] and the IJ.” Issiaka v. Att’y Gen.,

569 F.3d 135, 137 (3d Cir. 2009). We review factual findings for substantial evidence,

see Briseno-Flores v. Att’y Gen., 492 F.3d 226, 228 (3d Cir. 2007), upholding them

“unless any reasonable adjudicator would be compelled to conclude to the contrary.” 8

U.S.C. § 1252(b)(4)(B); see also Dia v. Ashcroft, 353 F.3d 228, 249 (3d Cir. 2003) (en

banc).

                                              III.

         Sutjipto does not challenge the IJ’s and BIA’s finding that he did not establish past

persecution. He argues instead that they erred in finding that he had failed to demonstrate

a likelihood that he will be persecuted if removed to Indonesia. To qualify for

withholding of removal, an alien must establish that it is more likely than not that his “life

or freedom would be threatened in th[e] country [of removal] because of the alien’s race,

religion, nationality, membership in a particular social group, or political opinion.” 8

U.S.C. § 1231(b)(3)(A); Tarrawally, 338 F.3d at 186. Sutjipto need not show that he had



                                               3
been targeted individually for persecution so long as he “establishes that in [Indonesia]

there is a pattern or practice of persecution of a group of persons similarly situated.” 8

C.F.R. § 1208.16(b)(2)(i). “[T]o constitute a ‘pattern or practice,’ the persecution of the

group must be ‘systemic, pervasive, or organized.’” Lie v. Ashcroft, 396 F.3d 530, 537

(3d Cir. 2005) (citations omitted).

       We agree with the IJ and BIA that Sutjipto failed to meet his burden of proof that

he is eligible for withholding of removal. We have previously rejected similar claims

from ethnically Chinese Christians in Indonesia, relying in part on Country Reports for

Indonesia for 2003 and 2004. See Wong v. Att’y Gen., 539 F.3d 225, 233-34 (3d Cir.

2008); Lie, 396 F.3d at 537-38. In those cases, we noted that violence against Chinese

Christians has declined and that the Indonesian government had taken steps to promote

religious and ethnic tolerance. See Wong, 539 F.3d at 234; Lie, 396 F.3d at 537. In this

case, the IJ and BIA noted that the 2007 Country Report indicates that discrimination and

harassment of ethnic Chinese continues to decline and that governmental reforms have

increased religious and cultural freedoms. (A.R. 62, 107.) We do note that Sutjipto’s

experts describe instances of discrimination, harassment, and violence against ethnic

Chinese Indonesians and religious minorities. However, based on our independent

review of the record, we cannot conclude that substantial evidence compels a conclusion

that there is a pattern or practice of persecution of ethnic Chinese persons in Indonesia.

       Sutjipto takes issue with the IJ’s and BIA’s reliance on Wong and Lie, because the



                                              4
petitioners in those cases were Christians, not Buddhists. The 2007 Country Report

speaks generally of the ethnic Chinese minority in Indonesia and notes certain problems

facing religious minorities (A.R. 98-100, 107), as does one of Sutjipto’s own experts

(A.R. 128-152). The other expert specifically discusses Chinese Christians and makes no

mention of Buddhists. (A.R. 161-163.) Sutjipto did not present any evidence that was

specific to Buddhists, focuses his argument mainly on his Chinese ethnicity, and argues

only generally that he faces a risk of harm due to his status as a religious minority in a

Muslim country. Accordingly, we find that consideration of Wong and Lie is appropriate.

                                             IV.

       For the foregoing reasons, we will deny the petition for review.




                                              5